Citation Nr: 0209146	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back strain.

3.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board previously remanded the 
case in January 2001.

The Board is taking additional development on the issue of 
entitlement to service connection for low back strain 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.
 
By a January 2001 rating action, the RO increased the rating 
for the veteran's service-connected PTSD to 50 percent.  In 
an April 2001 statement, the veteran expressed disagreement 
with that decision and requested that the RO issue a 
statement of the case (SOC).  To date, that has not been 
done.  Action on that request will be deferred until the 
development noted above is completed.  See Manlincon v. West, 
12 Vet. App. 238 (1999).



FINDINGS OF FACT

1.  Service connection for malaria was denied by the RO in 
July 1968. 

2.  Additional evidence submitted after the July 1968 rating 
decision includes evidence which is not cumulative or 
redundant, bears directly and substantially upon the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran contracted malaria during active duty 
service.

4.  Service connection for low back strain was denied by the 
RO in July 1968 and March 1969.   

5.  Additional evidence submitted after the March 1969 rating 
decision includes evidence which is not cumulative or 
redundant, bears directly and substantially upon the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1968 decision denying the veteran's claim 
for service connection for malaria is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2001). 

2.  Evidence received subsequent to the July 1968 decision is 
new and material; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (2001).

3.  Malaria was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

4.  The RO's March 1969 decision denying the veteran's claim 
for service connection for low back strain is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2001). 

5.  Evidence received subsequent to the March 1969 decision 
is new and material; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By means of a July 1968 rating decision, the RO denied the 
veteran's original claims for service connection for malaria 
and a back disability.  The veteran was notified of the 
denial of those claims in July 1968.  In October 1968, the 
veteran's representative submitted additional evidence and 
asked that the decision denying service connection for a back 
disability be reconsidered.  In a March 1969 decision, the RO 
denied the claim for service connection for a back 
disability.  The veteran was notified of that decision in 
March 1969.  The veteran did not appeal the decisions; 
therefore, these decisions are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  In 
order to reopen the claims , new and material evidence must 
be submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted with regard 
to both claims for service connection.  Specifically, it is 
noted that since that last final rating decisions, additional 
service medical records were received.  The service medical 
records include reports not previously of record, which 
pertain to treatment for malaria and a back disorder.  This 
evidence is very significant to the issues at hand and must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, the claims for service connection for 
malaria and low back strain are reopened.

Further, with regard to malaria, the Board finds that service 
connection is warranted.  The Board specifically notes that 
the veteran's service medical records indicate that he 
contracted malaria during active duty service.  While the 
medical evidence of record does not show current active 
disease or any residuals for which he could be compensated at 
this time, once an individual is infected with malaria,  that 
individual may, at any point in the future, manifest various 
disorders as a result of being infected with the parasite.  
Therefore, since it is shown that the veteran contracted 
malaria in service, service connection may be granted.   
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

The Board must point out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
redefines the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

With regard to the issue of service connection for malaria, 
the Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
assistance to the veteran is required to comply with the duty 
to inform and assist.  In any event, in light of the fact 
that there is a complete grant of benefits with regard to 
this issue, the veteran cannot be prejudiced by the Board's 
review of the claim on the basis of the current record.  With 
regard to the issue pertaining to a low back disorder, as 
noted previously, the Board is reopening the claim, and 
conducting additional development pursuant to the VCAA.  


ORDER

As new and material evidence has been submitted to re-open a 
claim for service connection for malaria, the claim is re-
opened.  Service connection for malaria is granted.

Insofar as new and material evidence has been submitted to 
re-open a claim for service connection for low back strain, 
the claim is re-opened.  To this extent, the appeal is 
granted.


		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

